DETAILED ACTION
Election/Restrictions
The election of claims 1-9 with traverse is acknowledged. The restriction requirement was made final in the Non Final Rejection mailed 12/14/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Armani (U.S. Publication 2018/0072981).
Regarding claim 1, Armani teaches a shaking unit (Figure 3a); a shaking unit (240 shake mechanism and 230 tilt mechanism are considered reading on the shaking unit); a top visual unit located above the shaking unit (camera 260); a control unit connected signally with the shaking unit and the top visual unit (paragraph 18 teaches a system with a processer adapted to determine the movement of the tray and receive camera data from an image and then move the tray based on a characteristic of the image data)and a top visual unit comprising a digital camera (paragraph 55 teaches a digital camera). 
Regarding claim 1, Armani is silent to the side visual unit. 
Regarding claim 1, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of cameras in order to obtain more image data to improve the operation of the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.apparatus since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, Armani teaches wherein the shaking unit has a variable eccentric-rotating module (640), a linkage module (610) and a variable center-rotating module (690), the variable eccentric-rotating module being coupled with the linkage module (item 640 is coupled to item 610), the linkage module being coupled with the variable center-rotating module(item 610 is coupled to item 690).

Response to Arguments
Canceled claim 9, the language of which is now included in amended claim 1, was indicated allowable subject matter as a typographical error. A new ground of rejection is provided above since Armani (U.S. Publication 2018/0072981) teaches the use of a digital camera. 

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.